Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments (RCE)

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered. The claims 1 and 16 have been amended.  No claim has been cancelled. No new claim has been added. Therefore, claims 1-30 are pending and addressed below.
Previously used reference of Matsumura et al. (US 20210315041, henceforth “Matsumura”) is replaced with Zhang et al. (US 20190173740, henceforth “Zhang”) and Zhang et al. (US 20220166581, henceforth “Zhang2”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9, 11, 13, 16,  18, 19, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20190357291,  henceforth “Zhou”) in view of Zhang et al. (US 20190173740, henceforth “Zhang”) and further in view of Zhang et al. (US 20220166581, henceforth “Zhang2”).
 Examiner’s note: in what follows, references are drawn to Zhou unless otherwise mentioned.
Regarding claim 1, Zhou teaches a method for wireless communication by a user-equipment (UE) (FIGS. 1, 51, 59), comprising:
 monitoring one or more reference signals for beam failure detection for (A base station and a wireless device communicate with multiple component carriers (CCs). Different component carriers (CCs) may have different bandwidth and/or different subcarrier spacing as shown in FIG. 7B, see [0273]-[0274]. FIGS. 41, 43, 45, 47 show configurations of BWPs and corresponding sets of resources for radio link monitoring (RLM). The configuration parameters indicate on each of the one or more BWPs, a set of resources (e.g., RSs) for radio link monitoring (RLM). The set of resources is indicated by a set of resource indexes (e.g., RS1, RS2, etc.). The set of resources may be referred to as RLM RSs. The set of resources may comprise a subset of one or more SS/PBCH blocks and/or a subset of one or more CSI-RS resources, see [0555]-[0557]. FIGS. 42, 44, 46, 48 show embodiments for performing radio link monitoring on active BWP/BWPs. FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters for each of the one or more BWPs. The one or more BFR configuration parameters comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations comprise one or more RSs for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP. The wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635]. FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device may receive one or more RRC messages from a base station. The one or more RRC message may comprise configuration parameters of a cell. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. Activating the two or more BWPs at step 5904 comprises at least one of: activating a first BWP of the two or more BWPs at a first slot; and/or monitoring a first PDCCH of the first BWP based on activating the first BWP. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]-[0701]. The missing/crossed out limitations will be discussed in view of Zhang.); 
detecting a beam failure for the subset of one or more CCs (FIG. 59 at step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure, see [0700]. The missing/crossed out limitations will be discussed in view of Zhang.); 
generating a beam failure recovery request (BFRQ) indicating that a beam failure has occurred for the plurality of CCs(The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters, for example, for each of the one or more BWPs. The one or more BFR configuration parameters may comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs , see [0633]. FIG. 59 at step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700]. FIG. 60 shows a method for a wireless device determining a beam failure. Depending on the conditions met, the wireless device performs BFD on the two or more active BWPs according to step 6008 or 6012 or 6016, see [0707]-[0720]. The missing/crossed out limitations will be discussed in view of Zhang2.); and 
transmitting the BFRQ (The one or more BFR configuration parameters may comprise one or more BFR request (BFRQ) resources. The one or more BFR configuration parameters may comprise an association between each of the one or more second RSs and each of the one or more BFRQ resources, see [0634]. The candidate beam identification procedure may comprise the wireless device 5202 identifying a first RS in the one or more second RSs of the first BWP. The first RS may be associated with a BFRQ resource of the one or more BFRQ resources, see [0643]. FIG, 52, the wireless device 5202 initiates a beam failure recovery request (BFRQ) transmission of the random access procedure based on identifying the first RS of the first BWP, see [0644].).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) monitoring one or more reference signals for beam failure detection for a subset of one or more component carriers (CCs) of a plurality of CCs, (2) detecting a beam failure for the subset of one or more CCs of the plurality of CCs based on the one or more reference signals, (3) generating a beam failure recovery request (BFRQ) indicating that a beam failure has occurred for the plurality of CCs in response to the detection of the beam failure for the subset of the one or more CCs of the plurality of CCs.
However, in an analogous art, Zhang discloses the missing/crossed limitations comprising: (1) monitoring one or more reference signals for beam failure detection for a subset of one or more component carriers (CCs) of a plurality of CCs (A UE may be configured with multiple bandwidth parts (BWP) and multiple component carriers (CC). Each BWP/CC itself can act as a discrete channel, and may be subject to individual monitoring for BFD. In some embodiments, some or all BWP/CC may have their own BFD RS, see [0039]. Embodiments may include configuration of beam failure detection period; beam failure detection for multiple BWPs and multiple component carriers (CCs) case; and configuration of CORESET and search space for BFR, see [0041]. FIG. 4 operation 402, a BFD RS and BFD counter is initiated for each BWP/CC. Such an embodiment includes an independent counter and BFD RS for each BWP/CC, allowing the beam condition for each BWP/CC to be independently monitored, see [0050]. Moreover, where multiple BFD periods are employed, such as when individual BWPs/CCs or a subset of all BWPs/CCs are separately monitored, BFD periods associated with different BWPs/CCs may or may not overlap, see [0052].), (2) detecting a beam failure for the subset of one or more CCs of the plurality of CCs based on the one or more reference signals (FIG. 4 depicts the operations for a process 400 for detecting and declaring a beam failure on a beam pair link that may be comprised of multiple BWPs or CCs, using the BFD RS arrangements depicted in FIGS. 1-3, see [0049]. In embodiments, if the BFD is declared when a beam failure is detected in a sub-set of or all BWP/CC, the number of BFD RS resources or number of CORESETs should not exceed a value M, where M can be based on a UE capability or be predefined, see [0056]. Example 11 includes the subject matter of any of examples 1-10, or some other example herein, wherein the processing circuitry is to declare the beam failure instance when the beam failure instance is detected in all or a subset of the plurality of active BWPs or CCs comprising the beam, see [0182].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Zhang in order to make a more effective method by hosting the network operator and third party services close to the user equipment (UE) access point of attachment to achieve an efficient service delivery through the reduced end-to-end latency and load on the transport network, see (Zhang, [0090].).
However, in an analogous art, Zhang2 discloses the missing/crossed limitations comprising: (3) generating a beam failure recovery request (BFRQ) indicating that a beam failure has occurred for the plurality of CCs in response to the detection of the beam failure for the subset of the one or more CCs of the plurality of CCs (FIG. 6 is a diagram illustrating that one beam failure request resource corresponds to the first information corresponding to one CC set when beam failure recovery processes of a plurality of CCs are combined into one beam failure recovery process, see [0048]. As shown in FIG. 6, at the moment t2, a CC set {CC1, CC2} where a beam failure event occurs…That is, in this case, one beam failure request resource corresponds to the beam failure request information of {CC1, CC2}, see [0235]. At the moment t3, a CC set {CC1, CC2, CC3} where a beam failure event occurs…That is, in this case, one beam failure request resource corresponds to the beam failure request information of {CC1, CC2, CC3}, see [0236].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Zhang2 in order to make a more effective method by enabling beam failure recovery processes of N CCs to be performed when a collision occurs among time domain resources corresponding to the beam failure recovery processes of the N CCs, thus recovering the communication links of a plurality of frequency domain bandwidths rapidly, see (Zhang2, [0137].).
Regarding claim 16, Zhou teaches an apparatus for wireless communication by a user-equipment (UE ) (FIGS. 1, 51, 59), comprising: 
a memory (FIG. 61 ROM 6102, RAM 6103, Removable media 6104, hardwire drive 6105, see [0721].): 
one or more processors coupled to the memory, the memory comprising instructions executable by the one or more processors to cause the apparatus to (FIG. 61 Processor 6101. Instructions may also be stored in an attached (or internal) hard drive 6105. The computing device 6100 may also include a security processor (not shown), which may execute instructions of one or more computer programs to monitor the processes executing on the processor 6101 and any process that requests access to any hardware and/or software components of the computing device 6100, see [0721].): 
monitor one or more reference signals for beam failure detection for (A base station and a wireless device communicate with multiple component carriers (CCs). Different component carriers (CCs) may have different bandwidth and/or different subcarrier spacing as shown in FIG. 7B, see [0273]-[0274]. FIGS. 41, 43, 45, 47 show configurations of BWPs and corresponding sets of resources for radio link monitoring (RLM). The configuration parameters indicate on each of the one or more BWPs, a set of resources (e.g., RSs) for radio link monitoring (RLM). The set of resources is indicated by a set of resource indexes (e.g., RS1, RS2, etc.). The set of resources may be referred to as RLM RSs. The set of resources may comprise a subset of one or more SS/PBCH blocks and/or a subset of one or more CSI-RS resources, see [0555]-[0557]. FIGS. 42, 44, 46, 48 show embodiments for performing radio link monitoring on active BWP/BWPs. FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters for each of the one or more BWPs. The one or more BFR configuration parameters comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations comprise one or more RSs for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP. The wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635]. FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device may receive one or more RRC messages from a base station. The one or more RRC message may comprise configuration parameters of a cell. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. Activating the two or more BWPs at step 5904 comprises at least one of: activating a first BWP of the two or more BWPs at a first slot; and/or monitoring a first PDCCH of the first BWP based on activating the first BWP. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]-[0701].); 
detect a beam failure for the subset of one or more CCs of (FIG. 59 at step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure, see [0700].); 
generate a beam failure recovery request (BFRQ) indicating that a beam failure has occurred for the plurality of CCs(FIG. 59 at step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700]. FIG. 60 shows a method for a wireless device determining a beam failure. Depending on the conditions met, the wireless device performs BFD on the two or more active BWPs according to step 6008 or 6012 or 6016, see [0707]-[0720].); 
transmit the BFRQ (The one or more BFR configuration parameters may comprise one or more BFR request (BFRQ) resources. The one or more BFR configuration parameters may comprise an association between each of the one or more second RSs and each of the one or more BFRQ resources, see [0634]. The candidate beam identification procedure may comprise the wireless device 5202 identifying a first RS in the one or more second RSs of the first BWP. The first RS may be associated with a BFRQ resource of the one or more BFRQ resources, see [0643]. FIG, 52, the wireless device 5202 initiates a beam failure recovery request (BFRQ) transmission of the random access procedure based on identifying the first RS of the first BWP, see [0644].).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) monitor one or more reference signals for beam failure detection for a subset of one or more component carriers (CCs) of a plurality of CCs, (2) detect a beam failure for the subset of one or more CCs of the plurality of CCs based on the one or more reference signals, (3) generate a beam failure recovery request (BFRQ) indicating that a beam failure has occurred for the plurality of CCs in response to the detection of the beam failure for the subset of the one or more CCs of the plurality of CCs.
However, in an analogous art, Zhang discloses the missing/crossed limitations comprising: (1) monitor one or more reference signals for beam failure detection for a subset of one or more component carriers (CCs) of a plurality of CCs (A UE may be configured with multiple bandwidth parts (BWP) and multiple component carriers (CC). Each BWP/CC itself can act as a discrete channel, and may be subject to individual monitoring for BFD. In some embodiments, some or all BWP/CC may have their own BFD RS, see [0039]. Embodiments may include configuration of beam failure detection period; beam failure detection for multiple BWPs and multiple component carriers (CCs) case; and configuration of CORESET and search space for BFR, see [0041]. FIG. 4 operation 402, a BFD RS and BFD counter is initiated for each BWP/CC. Such an embodiment includes an independent counter and BFD RS for each BWP/CC, allowing the beam condition for each BWP/CC to be independently monitored, see [0050]. Moreover, where multiple BFD periods are employed, such as when individual BWPs/CCs or a subset of all BWPs/CCs are separately monitored, BFD periods associated with different BWPs/CCs may or may not overlap, see [0052].), (2) detect a beam failure for the subset of one or more CCs of the plurality of CCs based on the one or more reference signals (FIG. 4 depicts the operations for a process 400 for detecting and declaring a beam failure on a beam pair link that may be comprised of multiple BWPs or CCs, using the BFD RS arrangements depicted in FIGS. 1-3, see [0049]. In embodiments, if the BFD is declared when a beam failure is detected in a sub-set of or all BWP/CC, the number of BFD RS resources or number of CORESETs should not exceed a value M, where M can be based on a UE capability or be predefined, see [0056]. Example 11 includes the subject matter of any of examples 1-10, or some other example herein, wherein the processing circuitry is to declare the beam failure instance when the beam failure instance is detected in all or a subset of the plurality of active BWPs or CCs comprising the beam, see [0182].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Zhang in order to make a more effective method by hosting the network operator and third party services close to the user equipment (UE) access point of attachment to achieve an efficient service delivery through the reduced end-to-end latency and load on the transport network, see (Zhang, [0090].).
However, in an analogous art, Zhang2 discloses the missing/crossed limitations comprising: (3) generate a beam failure recovery request (BFRQ) indicating that a beam failure has occurred for the plurality of CCs in response to the detection of the beam failure for the subset of the one or more CCs of the plurality of CCs (FIG. 6 is a diagram illustrating that one beam failure request resource corresponds to the first information corresponding to one CC set when beam failure recovery processes of a plurality of CCs are combined into one beam failure recovery process, see [0048]. As shown in FIG. 6, at the moment t2, a CC set {CC1, CC2} where a beam failure event occurs…That is, in this case, one beam failure request resource corresponds to the beam failure request information of {CC1, CC2}, see [0235]. At the moment t3, a CC set {CC1, CC2, CC3} where a beam failure event occurs…That is, in this case, one beam failure request resource corresponds to the beam failure request information of {CC1, CC2, CC3}, see [0236].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Zhang2 in order to make a more effective method by enabling beam failure recovery processes of N CCs to be performed when a collision occurs among time domain resources corresponding to the beam failure recovery processes of the N CCs, thus recovering the communication links of a plurality of frequency domain bandwidths rapidly, see (Zhang2, [0137].).
Regarding claim 11, Zhou teaches a method for wireless communication, comprising: 
receiving a beam failure recovery request (BFRQ) indicating that a beam failure has occurred for (The one or more BFR configuration parameters may comprise one or more BFR request (BFRQ) resources. The one or more BFR configuration parameters may comprise an association between each of the one or more second RSs and each of the one or more BFRQ resources, see [0634]. The candidate beam identification procedure may comprise the wireless device 5202 identifying a first RS in the one or more second RSs of the first BWP. The first RS may be associated with a BFRQ resource of the one or more BFRQ resources, see [0643]. FIG, 52, the wireless device 5202 initiates a beam failure recovery request (BFRQ) transmission of the random access procedure based on identifying the first RS of the first BWP, see [0644]. FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters for each of the one or more BWPs. The one or more BFR configuration parameters comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations comprise one or more RSs for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP. The wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635]. FIG. 59, at step 5910, the wireless device detects a beam failure, see [0700]. The missing/crossed out limitations will be discussed in view of Zhang2.); and 
performing beam failure recovery operations for the plurality of CCs (FIG. 57 shows an embodiment configuration of two or more active BWPs and corresponding sets of resources for BFD. BFD is performed on a selected active BWP. A wireless device 5702 may perform BFD on the selected active BWP using reduced power consumption. The wireless device 5702 may use reduced power consumption by determining (e.g., selecting) the selected active BWP from two or more active BWPs and/or performing a beam failure recovery operation on the selected active BWP of the two or more active BWPs. A base station 5704 may send (e.g., transmit), to the wireless device 5702, one or more messages and/or data packets. The wireless device 5702 may receive the one or more messages and/or data packets. The one or more messages and/or data packets may comprise configuration parameters of a cell 5706, see [0683]. The configuration parameters may indicate the cell 5706 comprises one or more BWPs. The configuration parameters may indicate a set of resources (e.g., RSs) on at least one BWP of the one or more BWPs for a beam failure recovery operation, [0684]. The wireless device 5702 performs a BFR operation on the active BWP (e.g., the active BWP determined (e.g., selected) from the two or more active BWPs), see [0695]. The missing/crossed out limitations will be discussed in view of Zhang.).
 As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) receiving a beam failure recovery request (BFRQ) indicating that a beam failure has occurred for a subset of one or more component carriers (CCs) of a plurality of CCs, (2) performing beam failure recovery operations for the plurality of CCs in response to the indication that the beam failure has occurred for the subset of the one or more CCs of the plurality of CCs.
However, in an analogous art, Zhang2 discloses the missing/crossed limitations comprising: (1) receiving a beam failure recovery request (BFRQ) indicating that a beam failure has occurred for a subset of one or more component carriers (CCs) of a plurality of CCs (FIG. 6 is a diagram illustrating that one beam failure request resource corresponds to the first information corresponding to one CC set when beam failure recovery processes of a plurality of CCs are combined into one beam failure recovery process, see [0048]. As shown in FIG. 6, at the moment t2, a CC set {CC1, CC2} where a beam failure event occurs…That is, in this case, one beam failure request resource corresponds to the beam failure request information of {CC1, CC2}, see [0235]. At the moment t3, a CC set {CC1, CC2, CC3} where a beam failure event occurs…That is, in this case, one beam failure request resource corresponds to the beam failure request information of {CC1, CC2, CC3}, see [0236]. In manner two for transmitting beam failure request information, one subset of the CC set is selected. The first information in the subset has a corresponding beam failure request resource, see [0215]. In manner three for transmitting beam failure request information, the first information corresponding to each CC  is transmitted in the beam failure request resource corresponding to each CC. That is, in this case, the first information corresponding to one CC of a plurality of CCs is transmitted in each beam failure request resource of a plurality of beam failure request resources, see [0217].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Zhang2 in order to make a more effective method by enabling beam failure recovery processes of N CCs to be performed when a collision occurs among time domain resources corresponding to the beam failure recovery processes of the N CCs, thus recovering the communication links of a plurality of frequency domain bandwidths rapidly, see (Zhang2, [0137].).
 However, in an analogous art, Zhang discloses the missing/crossed limitations comprising: (2) performing beam failure recovery operations for the plurality of CCs in response to the indication that the beam failure has occurred for the subset of the one or more CCs of the plurality of CCs (A UE may be configured with multiple bandwidth parts (BWP) and multiple component carriers (CC). Each BWP/CC itself can act as a discrete channel, and may be subject to individual monitoring for BFD. In some embodiments, some or all BWP/CC may have their own BFD RS, see [0039]. Embodiments may include configuration of beam failure detection period; beam failure detection for multiple BWPs and multiple component carriers (CCs) case; and configuration of CORESET and search space for BFR, see [0041]. FIG. 4 operation 402, a BFD RS and BFD counter is initiated for each BWP/CC. Such an embodiment includes an independent counter and BFD RS for each BWP/CC, allowing the beam condition for each BWP/CC to be independently monitored, see [0050]. Moreover, where multiple BFD periods are employed, such as when individual BWPs/CCs or a subset of all BWPs/CCs are separately monitored, BFD periods associated with different BWPs/CCs may or may not overlap, see [0052]. In operation 410, if the value of the BFD counter exceeds a threshold amount, then a beam failure may be declared, see [0054]. Finally, following declaration of a beam failure, a beam failure recovery procedure may be commenced, in operation 412, see [0055]. In embodiments, if the BFD is declared when a beam failure is detected in a sub-set of or all BWP/CC, the number of BFD RS resources or number of CORESETs should not exceed a value M, where M can be based on a UE capability or be predefined, see [0056].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Zhang in order to make a more effective method by hosting the network operator and third party services close to the user equipment (UE) access point of attachment to achieve an efficient service delivery through the reduced end-to-end latency and load on the transport network, see (Zhang, [0090].).
Regarding claim 26, Zhou teaches an apparatus for wireless communication (FIG. 3), comprising: 
a memory (FIG. 3 item 322); and
one or more processors coupled to the memory, the memory comprising instructions executable by the one or more processors to cause the apparatus to (FIG. 3, the base station 1, 120A, may comprise at least one communication interface 320A (e.g., a wireless modem, an antenna, a wired modem, and/or the like), at least one processor 321A, and at least one set of program code instructions 323A that may be stored in non-transitory memory 322A and executable by the at least one processor 321A, see [0232].): 
receive a beam failure recovery request (BFRQ) indicating that a beam failure has occurred for (The one or more BFR configuration parameters may comprise one or more BFR request (BFRQ) resources. The one or more BFR configuration parameters may comprise an association between each of the one or more second RSs and each of the one or more BFRQ resources, see [0634]. The candidate beam identification procedure may comprise the wireless device 5202 identifying a first RS in the one or more second RSs of the first BWP. The first RS may be associated with a BFRQ resource of the one or more BFRQ resources, see [0643]. FIG, 52, the wireless device 5202 initiates a beam failure recovery request (BFRQ) transmission of the random access procedure based on identifying the first RS of the first BWP, see [0644]. FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters for each of the one or more BWPs. The one or more BFR configuration parameters comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations comprise one or more RSs for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP. The wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635]. FIG. 59, at step 5910, the wireless device detects a beam failure, see [0700]. The missing/crossed out limitations will be discussed in view of Zhang2.); and 
perform beam failure recovery operations for the plurality of CCs (FIG. 57 shows an embodiment configuration of two or more active BWPs and corresponding sets of resources for BFD. BFD is performed on a selected active BWP. A wireless device 5702 may perform BFD on the selected active BWP using reduced power consumption. The wireless device 5702 may use reduced power consumption by determining (e.g., selecting) the selected active BWP from two or more active BWPs and/or performing a beam failure recovery operation on the selected active BWP of the two or more active BWPs. A base station 5704 may send (e.g., transmit), to the wireless device 5702, one or more messages and/or data packets. The wireless device 5702 may receive the one or more messages and/or data packets. The one or more messages and/or data packets may comprise configuration parameters of a cell 5706, see [0683]. The configuration parameters may indicate the cell 5706 comprises one or more BWPs. The configuration parameters may indicate a set of resources (e.g., RSs) on at least one BWP of the one or more BWPs for a beam failure recovery operation, [0684]. The wireless device 5702 performs a BFR operation on the active BWP (e.g., the active BWP determined (e.g., selected) from the two or more active BWPs), see [0695]. The missing/crossed out limitations will be discussed in view of Zhang.).
 As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) receive a beam failure recovery request (BFRQ) indicating that a beam failure has occurred for a subset of one or more component carriers (CCs) of a plurality of CCs, (2) perform beam failure recovery operations for the plurality of CCs in response to the indication that the beam failure has occurred for the subset of the one or more CCs of the plurality of CCs.
However, in an analogous art, Zhang2 discloses the missing/crossed limitations comprising: (1) receive a beam failure recovery request (BFRQ) indicating that a beam failure has occurred for a subset of one or more component carriers (CCs) of a plurality of CCs (FIG. 6 is a diagram illustrating that one beam failure request resource corresponds to the first information corresponding to one CC set when beam failure recovery processes of a plurality of CCs are combined into one beam failure recovery process, see [0048]. As shown in FIG. 6, at the moment t2, a CC set {CC1, CC2} where a beam failure event occurs…That is, in this case, one beam failure request resource corresponds to the beam failure request information of {CC1, CC2}, see [0235]. At the moment t3, a CC set {CC1, CC2, CC3} where a beam failure event occurs…That is, in this case, one beam failure request resource corresponds to the beam failure request information of {CC1, CC2, CC3}, see [0236]. In manner two for transmitting beam failure request information, one subset of the CC set is selected. The first information in the subset has a corresponding beam failure request resource, see [0215]. In manner three for transmitting beam failure request information, the first information corresponding to each CC  is transmitted in the beam failure request resource corresponding to each CC. That is, in this case, the first information corresponding to one CC of a plurality of CCs is transmitted in each beam failure request resource of a plurality of beam failure request resources, see [0217].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Zhang2 in order to make a more effective method by enabling beam failure recovery processes of N CCs to be performed when a collision occurs among time domain resources corresponding to the beam failure recovery processes of the N CCs, thus recovering the communication links of a plurality of frequency domain bandwidths rapidly, see (Zhang2, [0137].).
 However, in an analogous art, Zhang discloses the missing/crossed limitations comprising: (2) perform beam failure recovery operations for the plurality of CCs in response to the indication that the beam failure has occurred for the subset of the one or more CCs of the plurality of CCs (A UE may be configured with multiple bandwidth parts (BWP) and multiple component carriers (CC). Each BWP/CC itself can act as a discrete channel, and may be subject to individual monitoring for BFD. In some embodiments, some or all BWP/CC may have their own BFD RS, see [0039]. Embodiments may include configuration of beam failure detection period; beam failure detection for multiple BWPs and multiple component carriers (CCs) case; and configuration of CORESET and search space for BFR, see [0041]. FIG. 4 operation 402, a BFD RS and BFD counter is initiated for each BWP/CC. Such an embodiment includes an independent counter and BFD RS for each BWP/CC, allowing the beam condition for each BWP/CC to be independently monitored, see [0050]. Moreover, where multiple BFD periods are employed, such as when individual BWPs/CCs or a subset of all BWPs/CCs are separately monitored, BFD periods associated with different BWPs/CCs may or may not overlap, see [0052]. In operation 410, if the value of the BFD counter exceeds a threshold amount, then a beam failure may be declared, see [0054]. Finally, following declaration of a beam failure, a beam failure recovery procedure may be commenced, in operation 412, see [0055]. In embodiments, if the BFD is declared when a beam failure is detected in a sub-set of or all BWP/CC, the number of BFD RS resources or number of CORESETs should not exceed a value M, where M can be based on a UE capability or be predefined, see [0056].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Zhang in order to make a more effective method by hosting the network operator and third party services close to the user equipment (UE) access point of attachment to achieve an efficient service delivery through the reduced end-to-end latency and load on the transport network, see (Zhang, [0090].).
Regarding claim 3, Zhou, Zhang and Zhang2 teach all the claim limitations of claim 1 above; and Zhou further teaches wherein the same reference signal of the one or more reference signals is configured for each of the plurality of CCs, the beam failure being detected for a CC of the plurality of CCs based on the reference signal (A base station and a wireless device communicate with multiple component carriers (CCs). Different component carriers (CCs) may have different bandwidth and/or different subcarrier spacing, see [0273]. FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters, for example, for each of the one or more BWPs. The one or more BFR configuration parameters may comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP. The wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635].).
Regarding claim 13, Zhou, Zhang and Zhang2 teach all the claim limitations of claim 11 above; and Zhou further teaches further comprising transmitting one or more reference signals for detection of the beam failure, wherein a same reference signal of the one or more reference signals is configured for each of the plurality of CCs (A base station and a wireless device communicate with multiple component carriers (CCs). Different component carriers (CCs) may have different bandwidth and/or different subcarrier spacing, see [0273]. FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters, for example, for each of the one or more BWPs. The one or more BFR configuration parameters may comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP. The wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635].).
Regarding claim 18, Zhou, Zhang and Zhang2 teach all the claim limitations of claim 16 above; and Zhou further teaches wherein the same reference signal of the one or more reference signals is configured for each of the plurality of CCs, the beam failure being detected for a CC of the plurality of CCs based on the reference signal (A base station and a wireless device communicate with multiple component carriers (CCs). Different component carriers (CCs) may have different bandwidth and/or different subcarrier spacing, see [0273]. FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters, for example, for each of the one or more BWPs. The one or more BFR configuration parameters may comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP. The wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635].).
Regarding claim 28, Zhou, Zhang and Zhang2 teach all the claim limitations of claim 26 above; and Zhou further teaches wherein the memory further comprises instructions executable by the one or more processors to cause the apparatus to transmit one or more reference signals for detection of the beam failure, wherein the same reference signal of the one or more reference signals is configured for each of the plurality of CCs (FIG. 3, the base station 1, 120A, may comprise at least one communication interface 320A (e.g., a wireless modem, an antenna, a wired modem, and/or the like), at least one processor 321A, and at least one set of program code instructions 323A that may be stored in non-transitory memory 322A and executable by the at least one processor 321A., see [0232]. A base station and a wireless device communicate with multiple component carriers (CCs). Different component carriers (CCs) may have different bandwidth and/or different subcarrier spacing, see [0273]. FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters, for example, for each of the one or more BWPs. The one or more BFR configuration parameters may comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP. The wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635].).
Regarding claim 4, Zhou, Zhang and Zhang2 teach all the claim limitations of claim 1 above; and Zhou further teaches wherein the beam failure is detected based on the one or more reference signals configured for a single one of the plurality of CCs (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters for each of the one or more BWPs. The one or more BFR configuration parameters comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations comprise one or more RSs for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP. The wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635].).
Regarding claim 19, Zhou, Zhang and Zhang2 teach all the claim limitations of claim 16 above; and Zhou further teaches wherein the beam failure is detected based on the one or more reference signals configured for a single one of the plurality of CCs (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters for each of the one or more BWPs. The one or more BFR configuration parameters comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations comprise one or more RSs for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP. The wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635].).
Regarding claim 9, Zhou, Zhang and Zhang2 teach all the claim limitations of claim 1 above; and Zhou further teaches wherein the plurality of CCs is a subset of configured CCs for the UE (A base station and a wireless device communicate with multiple component carriers (CCs). Different component carriers (CCs) may have different bandwidth and/or different subcarrier spacing, see [0273]. FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters, for example, for each of the one or more BWPs. The one or more BFR configuration parameters may comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP, see [0632]-[0635].), and 
wherein the BFRQ indicates that a beam failure has occurred for the plurality of CCs if the beam failure is detected for a CC that is part of the plurality of CCs (FIG. 51,  the wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635]. FIG. 59, at step 5906, the wireless device selects at least one active BWP from the multiple BWPS. At step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure, see [0699]-[0700].).
Regarding claim 24, Zhou, Zhang and Zhang2 teach all the claim limitations of claim 16 above; and Zhou further teaches wherein the plurality of CCs is a subset of configured CCs for the UE (A base station and a wireless device communicate with multiple component carriers (CCs). Different component carriers (CCs) may have different bandwidth and/or different subcarrier spacing, see [0273]. FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters, for example, for each of the one or more BWPs. The one or more BFR configuration parameters may comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP, see [0632]-[0635].), and 
wherein the BFRQ indicates that a beam failure has occurred for the plurality of CCs if the beam failure is detected for a CC that is part of the plurality of CCs  (FIG. 51,  the wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635]. FIG. 59, at step 5906, the wireless device selects at least one active BWP from the multiple BWPS. At step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure, see [0699]-[0700].).
Claims 2, 12, 17, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20190357291,  henceforth “Zhou”) in view of  Zhang et al. (US 20190173740, henceforth “Zhang”), Zhang et al. (US 20220166581, henceforth “Zhang2”) and further in view of Huang et al. (US 20200007292, henceforth “Huang”).
Regarding claim 2, Zhou, Zhang and Zhang2 teach all the claim limitations of claim 1 above; and Zhou further teaches wherein (A cell, comprising a downlink carrier and optionally an uplink carrier, is assigned a physical cell ID and/or a cell index. A carrier (downlink and/or uplink) is belong to one cell. The cell ID and/or cell index may identify the downlink carrier and/or uplink carrier of the cell. A cell ID may be determined using a synchronization signal transmitted via a downlink carrier. A cell index may be determined using RRC messages. A first physical cell ID for a first downlink carrier may indicate that the first physical cell ID is for a cell comprising the first downlink carrier, see [0234]. The one or more second parameters may comprise BWP-specific parameters. The configuration parameters may further indicate at least one of: an initial active DL BWP, of the plurality of DL BWPs, identified by a first BWP ID and/or a default DL BWP, of the plurality of DL BWPs, identified by a second BWP ID, see [0405]. The missing/crossed out limitations will be discussed in view of Huang.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the plurality of CCs comprises a group of CCs sharing a same cell group ID. However, in an analogous art, Huang discloses the missing/crossed limitations comprising: (1) the plurality of CCs comprises a group of CCs sharing a same cell group ID (An ID of the serving cell group to which the BWP/CC belongs is reported, see [0188].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Huang in order to make a more effective method by reducing pilot resource overheads and signaling overheads of beam management, see (Huang, [0006].).
Regarding claim 12, Zhou, Zhang and Zhang2 teach all the claim limitations of claim 11 above; and Zhou further teaches  wherein (A cell, comprising a downlink carrier and optionally an uplink carrier, is assigned a physical cell ID and/or a cell index. A carrier (downlink and/or uplink) is belong to one cell. The cell ID and/or cell index may identify the downlink carrier and/or uplink carrier of the cell. A cell ID may be determined using a synchronization signal transmitted via a downlink carrier. A cell index may be determined using RRC messages. A first physical cell ID for a first downlink carrier may indicate that the first physical cell ID is for a cell comprising the first downlink carrier, see [0234]. The one or more second parameters may comprise BWP-specific parameters. The configuration parameters may further indicate at least one of: an initial active DL BWP, of the plurality of DL BWPs, identified by a first BWP ID and/or a default DL BWP, of the plurality of DL BWPs, identified by a second BWP ID, see [0405]. The missing/crossed out limitations will be discussed in view of Huang.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the plurality of CCs comprises a group of CCs sharing a same cell group ID. However, in an analogous art, Huang discloses the missing/crossed limitations comprising: (1) the plurality of CCs comprises a group of CCs sharing a same cell group ID (An ID of the serving cell group to which the BWP/CC belongs is reported, see [0188].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Huang in order to make a more effective method by reducing pilot resource overheads and signaling overheads of beam management, see (Huang, [0006].).
Regarding claim 17, Zhou, Zhang and Zhang2 teach all the claim limitations of claim 16 above; and Zhou further teaches wherein (A cell, comprising a downlink carrier and optionally an uplink carrier, is assigned a physical cell ID and/or a cell index. A carrier (downlink and/or uplink) is belong to one cell. The cell ID and/or cell index may identify the downlink carrier and/or uplink carrier of the cell. A cell ID may be determined using a synchronization signal transmitted via a downlink carrier. A cell index may be determined using RRC messages. A first physical cell ID for a first downlink carrier may indicate that the first physical cell ID is for a cell comprising the first downlink carrier, see [0234]. The one or more second parameters may comprise BWP-specific parameters. The configuration parameters may further indicate at least one of: an initial active DL BWP, of the plurality of DL BWPs, identified by a first BWP ID and/or a default DL BWP, of the plurality of DL BWPs, identified by a second BWP ID, see [0405]. The missing/crossed out limitations will be discussed in view of Huang.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the plurality of CCs comprises a group of CCs sharing a same cell group ID. However, in an analogous art, Huang discloses the missing/crossed limitations comprising: (1) the plurality of CCs comprises a group of CCs sharing a same cell group ID (An ID of the serving cell group to which the BWP/CC belongs is reported, see [0188].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Huang in order to make a more effective method by reducing pilot resource overheads and signaling overheads of beam management, see (Huang, [0006].).
Regarding claim 27, Zhou, Zhang and Zhang2 teach all the claim limitations of claim 26 above; and Zhou further teaches wherein the plurality of CCs comprises a group of CCs sharing a same cell group ID (A cell, comprising a downlink carrier and optionally an uplink carrier, is assigned a physical cell ID and/or a cell index. A carrier (downlink and/or uplink) is belong to one cell. The cell ID and/or cell index may identify the downlink carrier and/or uplink carrier of the cell. A cell ID may be determined using a synchronization signal transmitted via a downlink carrier. A cell index may be determined using RRC messages. A first physical cell ID for a first downlink carrier may indicate that the first physical cell ID is for a cell comprising the first downlink carrier, see [0234]. The one or more second parameters may comprise BWP-specific parameters. The configuration parameters may further indicate at least one of: an initial active DL BWP, of the plurality of DL BWPs, identified by a first BWP ID and/or a default DL BWP, of the plurality of DL BWPs, identified by a second BWP ID, see [0405]. The missing/crossed out limitations will be discussed in view of Huang.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the plurality of CCs comprises a group of CCs sharing a same cell group ID. However, in an analogous art, Huang discloses the missing/crossed limitations comprising: (1) the plurality of CCs comprises a group of CCs sharing a same cell group ID (An ID of the serving cell group to which the BWP/CC belongs is reported, see [0188].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Huang in order to make a more effective method by reducing pilot resource overheads and signaling overheads of beam management, see (Huang, [0006].).
Claims 5, 6, 14, 15, 20, 21, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20190357291,  henceforth “Zhou”) in view of Zhang et al. (US 20190173740, henceforth “Zhang”), Zhang et al. (US 20220166581, henceforth “Zhang2”) and further in view of Davydov et al. (US 20190239245, henceforth “Davydov”).
Regarding claim 5, Zhou, Zhang and Zhang2 teach all the claim limitations of claim 1 above; and Zhou further teaches wherein The missing/crossed out limitations will be discussed in view of Davydov.), and 
wherein the BFRQ indicates that the beam failure has occurred for the group of CCs in response to the detection of the beam failure for a CC of the plurality of CCs (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters, for example, for each of the one or more BWPs. The one or more BFR configuration parameters may comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP. The wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635]. FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device may receive one or more RRC messages from a base station. The one or more RRC message may comprise configuration parameters of a cell. The cell may comprise one or more BWPs. Each BWP of the one or more BWPs may be indicated by a BWP-specific index. Each BWP of the one or more BWPs may be associated with one or more RSs, for example, for a BFR operation. The BFR operation may comprise at least one of a BFI indication, BFD, BFR request transmission, and/or BFR request response reception. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS. At step 5908, the wireless device performs beam failure detection on at least one active BWP, detects a beam failure at step 5910, and initiate a beam failure recovery procedure , see [0699]-[0700].).
 As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the plurality of CCs comprises a group of CCs associated with the same quasi-co location (QCL) property. However, in an analogous art, Davydov discloses the missing/crossed limitations comprising: (1) the plurality of CCs comprises a group of CCs associated with the same quasi-co location (QCL) property (The BWPs or CCs or bands share the same QCL group index when the BWPs or CCs or bands share the same antenna, see [0033].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Davydov in order to make a more effective method by making implementation simpler when some BWPs or CCs share the same antenna, see (Davydov, [0006].).
Regarding claim 14, Zhou, Zhang and Zhang2 teach all the claim limitations of claim 11 above; and Zhou further teaches further (The missing/crossed out limitations will be discussed in view of Davydov.), 
wherein performing the beam failure recovery operations for the plurality of CCs is in response to the determination (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters, for example, for each of the one or more BWPs. The one or more BFR configuration parameters may comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP. The wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635]. FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device may receive one or more RRC messages from a base station. The one or more RRC message may comprise configuration parameters of a cell. The cell may comprise one or more BWPs. Each BWP of the one or more BWPs may be indicated by a BWP-specific index. Each BWP of the one or more BWPs may be associated with one or more RSs, for example, for a BFR operation. The BFR operation may comprise at least one of a BFI indication, BFD, BFR request transmission, and/or BFR request response reception. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS. At step 5908, the wireless device performs beam failure detection on at least one active BWP, detects a beam failure at step 5910, and initiate a beam failure recovery procedure , see [0699]-[0700].).
 As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) comprising determining that the plurality of CCs are associated with a same quasi-co location (QCL) property. However, in an analogous art, Davydov discloses the missing/crossed limitations comprising: (1) comprising determining that the plurality of CCs are associated with a same quasi-co location (QCL) property (The BWPs or CCs or bands share the same QCL group index when the BWPs or CCs or bands share the same antenna, see [0033].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Davydov in order to make a more effective method by making implementation simpler when some BWPs or CCs share the same antenna, see (Davydov, [0006].).
Regarding claim 20, Zhou, Zhang and Zhang2 teach all the claim limitations of claim 16 above; and Zhou further teaches wherein (The missing/crossed out limitations will be discussed in view of Davydov.), and 
wherein the BFRQ indicates that the beam failure has occurred for the group of CCs in response to the detection of the beam failure for a CC of the plurality of CCs (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters, for example, for each of the one or more BWPs. The one or more BFR configuration parameters may comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP. The wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635]. FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device may receive one or more RRC messages from a base station. The one or more RRC message may comprise configuration parameters of a cell. The cell may comprise one or more BWPs. Each BWP of the one or more BWPs may be indicated by a BWP-specific index. Each BWP of the one or more BWPs may be associated with one or more RSs, for example, for a BFR operation. The BFR operation may comprise at least one of a BFI indication, BFD, BFR request transmission, and/or BFR request response reception. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS. At step 5908, the wireless device performs beam failure detection on at least one active BWP, detects a beam failure at step 5910, and initiate a beam failure recovery procedure , see [0699]-[0700].).
 As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the plurality of CCs comprises a group of CCs associated with a same quasi-co location (QCL) property. However, in an analogous art, Davydov discloses the missing/crossed limitations comprising: (1) the plurality of CCs comprises a group of CCs associated with a same quasi-co location (QCL) property (The BWPs or CCs or bands share the same QCL group index when the BWPs or CCs or bands share the same antenna, see [0033].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Davydov in order to make a more effective method by making implementation simpler when some BWPs or CCs share the same antenna, see (Davydov, [0006].).
Regarding claim 29, Zhou, Zhang and Zhang2 teach all the claim limitations of claim 26 above; and Zhou further teaches  wherein the memory further comprises instructions executable by the one or more processors cause the apparatus to (FIG. 3, the base station 1, 120A, may comprise at least one communication interface 320A (e.g., a wireless modem, an antenna, a wired modem, and/or the like), at least one processor 321A, and at least one set of program code instructions 323A that may be stored in non-transitory memory 322A and executable by the at least one processor 321A, see [0232]. The missing/crossed out limitations will be discussed in view of Davydov.), 
wherein performing the beam failure recovery operations for the plurality of CCs is in response to the determination (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters, for example, for each of the one or more BWPs. The one or more BFR configuration parameters may comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP. The wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635]. FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device may receive one or more RRC messages from a base station. The one or more RRC message may comprise configuration parameters of a cell. The cell may comprise one or more BWPs. Each BWP of the one or more BWPs may be indicated by a BWP-specific index. Each BWP of the one or more BWPs may be associated with one or more RSs, for example, for a BFR operation. The BFR operation may comprise at least one of a BFI indication, BFD, BFR request transmission, and/or BFR request response reception. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS. At step 5908, the wireless device performs beam failure detection on at least one active BWP, detects a beam failure at step 5910, and initiate a beam failure recovery procedure , see [0699]-[0700].).
 As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) determine that the plurality of CCs are associated with the same quasi-co location (QCL) property. However, in an analogous art, Davydov discloses the missing/crossed limitations comprising: (1) determine that the plurality of CCs are associated with the same quasi-co location (QCL) property (QCL) property (The BWPs or CCs or bands share the same QCL group index when the BWPs or CCs or bands share the same antenna, see [0033].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Davydov in order to make a more effective method by making implementation simpler when some BWPs or CCs share the same antenna, see (Davydov, [0006].).
Regarding claim 6, Zhou, Zhang and Zhang2 teach all the claim limitations of claim 5 above; and Zhou further teaches wherein (The missing/crossed out limitations will be discussed in view of Davydov.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the group of CCs being associated with the same QCL property comprises the group of CCs being associated with a same beam. However, in an analogous art, Davydov discloses the missing/crossed limitations comprising: (1) the group of CCs being associated with the same QCL property comprises the group of CCs being associated with a same beam (The BWPs or CCs or bands share the same QCL group index when the BWPs or CCs or bands share the same antenna, see [0033]. Some BWPs or CCs share the same antenna and therefore share the same beam, see [0031]).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Davydov in order to make a more effective method by my making implementation simpler when some BWPs or CCs share the same antenna, see (Davydov, [0006].).
Regarding claim 15, Zhou, Zhang and Zhang2 teach all the claim limitations of claim 14 above; and Zhou further teaches wherein (The missing/crossed out limitations will be discussed in view of Davydov.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the plurality of CCs being associated with the same QCL property comprises the plurality of CCs being associated with a same beam. However, in an analogous art, Davydov discloses the missing/crossed limitations comprising: (1) the plurality of CCs being associated with the same QCL property comprises the plurality of CCs being associated with a same beam (The BWPs or CCs or bands share the same QCL group index when the BWPs or CCs or bands share the same antenna, see [0033]. Some BWPs or CCs share the same antenna and therefore share the same beam, see [0031]).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Davydov in order to make a more effective method by my making implementation simpler when some BWPs or CCs share the same antenna, see (Davydov, [0006].).
Regarding claim 21, Zhou, Zhang and Zhang2 teach all the claim limitations of claim 20 above; and Zhou further teaches wherein (The missing/crossed out limitations will be discussed in view of Davydov.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the group of CCs being associated with the same QCL property comprises the group of CCs being associated with a same beam. However, in an analogous art, Davydov discloses the missing/crossed limitations comprising: (1) the group of CCs being associated with the same QCL property comprises the group of CCs being associated with a same beam (The BWPs or CCs or bands share the same QCL group index when the BWPs or CCs or bands share the same antenna, see [0033]. Some BWPs or CCs share the same antenna and therefore share the same beam, see [0031]).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Davydov in order to make a more effective method by my making implementation simpler when some BWPs or CCs share the same antenna, see (Davydov, [0006].).
Regarding claim 30, Zhou, Zhang and Zhang2 teach all the claim limitations of claim 29 above; and Zhou further teaches wherein (The missing/crossed out limitations will be discussed in view of Davydov.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the plurality of CCs being associated with the same QCL property comprises the plurality of CCs being associated with a same beam. However, in an analogous art, Davydov discloses the missing/crossed limitations comprising: (1) the plurality of CCs being associated with the same QCL property comprises the plurality of CCs being associated with a same beam (The BWPs or CCs or bands share the same QCL group index when the BWPs or CCs or bands share the same antenna, see [0033]. Some BWPs or CCs share the same antenna and therefore share the same beam, see [0031]).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Davydov in order to make a more effective method by my making implementation simpler when some BWPs or CCs share the same antenna, see (Davydov, [0006].).
Claims 7, 8, 10, 22, 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20190357291,  henceforth “Zhou”) in view of Zhang et al. (US 20190173740, henceforth “Zhang”), Zhang et al. (US 20220166581, henceforth “Zhang2”) and further in view of Yang (US 20210014022, henceforth “Yang”).
Regarding claim 7, Zhou, Zhang and Zhang2 teach all the claim limitations of claim 1 above; and Zhou further teaches wherein (The wireless device is configured with control resource sets (e.g., CORESETs) for every type of common search space and/or for wireless device-specific search space, for example, for a DL BWP in a set of DL BWPs on a primary cell, see [0392].  The wireless device 5202 may start monitoring for a BFR response of a base station based on sending the at least one preamble in the first slot, for example, in a second slot. Monitoring for the BFR response may comprise monitoring at least one second PDCCH, for example, in one or more CORESETs associated with the first BWP, see [0645]. The wireless device 5302 may monitor at least one PDCCH of the first BWP. At least one first RS (e.g., a DM-RS) of the at least one PDCCH may be associated with the one or more first RSs (e.g., QCL-ed), see [0660]. The missing/crossed out limitations will be discussed in view of Yang.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) a plurality of control resource sets (CORESETs) are configured for the plurality of CCs, the method further comprising determining which CORESETs of the plurality of CORESETs have distinct quasi-co location (QCL) properties, and wherein the one or more reference signals are monitored for the CORESETs having distinct QCL properties, the BFRQ indicating that the beam failure has occurred for the plurality of CCs in response to the detection of the beam failure for the CORESETs having the distinct QCL properties. However, in an analogous art, Yang discloses the missing/crossed limitations comprising: (1) a plurality of control resource sets (CORESETs) are configured for the plurality of CCs, the method further comprising determining which CORESETs of the plurality of CORESETs have distinct quasi-co location (QCL) properties, and wherein the one or more reference signals are monitored for the CORESETs having distinct QCL properties, the BFRQ indicating that the beam failure has occurred for the plurality of CCs in response to the detection of the beam failure for the CORESETs having the distinct QCL properties (FIG. 1 is a schematic flowchart of a method for determining a Beam Failure Detection Reference Signal (BFD RS) resource. In this embodiment of this disclosure, the user-side device may determine a BFD RS resource according to a TCI state of a CORESET when no BFD RS resource used for BFD RS measurement is configured, allowing the user-side device to perform beam failure detection and beam failure recovery. In this embodiment, the RS set includes at least one RS index and a QCL type corresponding to the RS index, see [0039]-[0047]. In a specific implementation, the specified QCL type includes: a type D, that is, type D, and from Table 1 and Table 2, the CSI-RS resource index 2 is determined as the BFD RS resource index, and then the BFD RS resource is determined based on the BFD RS resource index, see [0049]-[0050].  In one embodiment, the TCI state of the CORESET includes: a TCI state of a CORESET of a current BWP of a current cell. Specifically, the network-side device uses RRC signaling to configure and indicate a TCI state of a CORESET for each CORESET of the current BWP of the current cell where the UE is located. The TCI state indicator of the CORESET is used to listen to a QCL parameter of a PDCCH on the CORESET, and all PDCCHs transmitted on the CORESET have the same TCI state, see [0056]-[0057]. FIG.2 Step 206: Detect, based on the BFD RS resource and the QCL parameter of the BFD RS resource, whether any beam failure event has occurred on a current BWP of a current cell, see [0066]. Step 210: Send a beam failure recovery request to a network-side device based on a found candidate beam, so as to perform beam failure recovery., see [0070]. This technique is used for configuring a plurality of control resource sets (CORESETs) for the plurality of CCs, the method further comprising determining which CORESETs of the plurality of CORESETs have distinct quasi-co location (QCL) properties, and wherein the one or more reference signals are monitored for the CORESETs having distinct QCL properties, the BFRQ indicating that the beam failure has occurred for the plurality of CCs in response to the detection of the beam failure for the CORESETs having the distinct QCL properties.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Yang in order to make a more effective method by reducing latency required for the user-side device to resume data transmission and improving data transmission performance of a communications system, see (Yang, [0006].).
Regarding claim 8, Zhou, Zhang and Zhang2 teach all the claim limitations of claim 7 above; and Zhou further teaches wherein the QCL properties comprise spatial QCL properties (A wireless device may be configured to use the same OFDM symbols for the downlink CSI-RS 522 and the Control Resource Set (CORESET), for example, if the downlink CSI-RS 522 and the CORESET are spatially quasi co-located and resource elements associated with the downlink CSI-RS 522 are the outside of PRBs configured for the CORESET. A wireless device may be configured to use the same OFDM symbols for downlink CSI-RS 522 and SS/PBCH blocks, for example, if the downlink CSI-RS 522 and SS/PBCH blocks are spatially quasi co-located and resource elements associated with the downlink CSI-RS 522 are outside of the PRBs configured for the SS/PBCH blocks, see [0268]. A base station may indicate spatial QCL parameters between DL RS antenna port(s) and DM-RS antenna port(s) of a DL data channel, for example, for reception of a unicast DL data channel, see [0285].).
Regarding claim 10, Zhou, Zhang and Zhang2 teach all the claim limitations of claim 9 above; and Zhou further teaches wherein (The wireless device is configured with control resource sets (e.g., CORESETs) for every type of common search space and/or for wireless device-specific search space, for example, for a DL BWP in a set of DL BWPs on a primary cell, see [0392].  The wireless device 5202 may start monitoring for a BFR response of a base station based on sending the at least one preamble in the first slot, for example, in a second slot. Monitoring for the BFR response may comprise monitoring at least one second PDCCH, for example, in one or more CORESETs associated with the first BWP, see [0645]. The wireless device 5302 may monitor at least one PDCCH of the first BWP. At least one first RS (e.g., a DM-RS) of the at least one PDCCH may be associated with the one or more first RSs (e.g., QCL-ed), see [0660]. The missing/crossed out limitations will be discussed in view of Yang.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) a plurality of control resource sets (CORESETs) are configured for the plurality of CCs, the method further comprising determining which CORESETs of the plurality of CORESETs have distinct quasi-co location (QCL) properties, and wherein the one or more reference signals are monitored for the CORESETs having distinct QCL properties, the BFRQ indicating that the beam failure has occurred for the plurality of CCs in response to the detection of the beam failure for the CORESETs having the distinct QCL properties. However, in an analogous art, Yang discloses the missing/crossed limitations comprising: (1) a plurality of control resource sets (CORESETs) are configured for the plurality of CCs, the method further comprising determining which CORESETs of the plurality of CORESETs have distinct quasi-co location (QCL) properties, and wherein the one or more reference signals are monitored for the CORESETs having distinct QCL properties, the BFRQ indicating that the beam failure has occurred for the plurality of CCs in response to the detection of the beam failure for the CORESETs having the distinct QCL properties (FIG. 1 is a schematic flowchart of a method for determining a Beam Failure Detection Reference Signal (BFD RS) resource. In this embodiment of this disclosure, the user-side device may determine a BFD RS resource according to a TCI state of a CORESET when no BFD RS resource used for BFD RS measurement is configured, allowing the user-side device to perform beam failure detection and beam failure recovery. In this embodiment, the RS set includes at least one RS index and a QCL type corresponding to the RS index, see [0039]-[0047]. In a specific implementation, the specified QCL type includes: a type D, that is, type D, and from Table 1 and Table 2, the CSI-RS resource index 2 is determined as the BFD RS resource index, and then the BFD RS resource is determined based on the BFD RS resource index, see [0049]-[0050].  In one embodiment, the TCI state of the CORESET includes: a TCI state of a CORESET of a current BWP of a current cell. Specifically, the network-side device uses RRC signaling to configure and indicate a TCI state of a CORESET for each CORESET of the current BWP of the current cell where the UE is located. The TCI state indicator of the CORESET is used to listen to a QCL parameter of a PDCCH on the CORESET, and all PDCCHs transmitted on the CORESET have the same TCI state, see [0056]-[0057]. FIG.2 Step 206: Detect, based on the BFD RS resource and the QCL parameter of the BFD RS resource, whether any beam failure event has occurred on a current BWP of a current cell, see [0066]. Step 210: Send a beam failure recovery request to a network-side device based on a found candidate beam, so as to perform beam failure recovery., see [0070]. This technique is used for configuring a plurality of CORESETs for the configured CCs for the UE, the method further comprising determining which CORESETs of the plurality of CORESETs have distinct QCL properties, and wherein the BFRQ indicates that the beam failure has occurred for all the configured CCs for the UE if the beam failure is detected for the CORESETs having distinct QCL properties).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Yang in order to make a more effective method by reducing latency required for the user-side device to resume data transmission and improving data transmission performance of a communications system, see (Yang, [0006].).
Regarding claim 22, Zhou, Zhang and Zhang2 teach all the claim limitations of claim 16 above; and Zhou further teaches wherein a plurality of control resource sets (CORESETs) are configured for the plurality of CCs, the memory further comprising instructions executable by the one or more processors cause the apparatus to(FIG. 61, the computing device 6100 may also include a security processor (not shown), which may execute instructions of one or more computer programs to monitor the processes executing on the processor 6101 and any process that requests access to any hardware and/or software components of the computing device 6100 (e.g., ROM 6102, RAM 6103, the removable media 6104, the hard drive 6105, the device controller 6107, a network interface 6109, a GPS 6111, a Bluetooth interface 6112, a WiFi interface 6113, etc.), see [0721].The wireless device is configured with control resource sets (e.g., CORESETs) for every type of common search space and/or for wireless device-specific search space, for example, for a DL BWP in a set of DL BWPs on a primary cell, see [0392].  The wireless device 5202 may start monitoring for a BFR response of a base station based on sending the at least one preamble in the first slot, for example, in a second slot. Monitoring for the BFR response may comprise monitoring at least one second PDCCH, for example, in one or more CORESETs associated with the first BWP, see [0645]. The wireless device 5302 may monitor at least one PDCCH of the first BWP. At least one first RS (e.g., a DM-RS) of the at least one PDCCH may be associated with the one or more first RSs (e.g., QCL-ed), see [0660]. The missing/crossed out limitations will be discussed in view of Yang.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) determine which CORESETs of the plurality of CORESETs have distinct quasi-co location (QCL) properties, and wherein the one or more reference signals are monitored for the CORESETs having distinct QCL properties, the BFRQ indicating that the beam failure has occurred for the plurality of CCs in response to the detection of the beam failure for the CORESETs having the distinct QCL properties. However, in an analogous art, Yang discloses the missing/crossed limitations comprising: (1) determine which CORESETs of the plurality of CORESETs have distinct quasi-co location (QCL) properties, and wherein the one or more reference signals are monitored for the CORESETs having distinct QCL properties, the BFRQ indicating that the beam failure has occurred for the plurality of CCs in response to the detection of the beam failure for the CORESETs having the distinct QCL properties (FIG. 1 is a schematic flowchart of a method for determining a Beam Failure Detection Reference Signal (BFD RS) resource. In this embodiment of this disclosure, the user-side device may determine a BFD RS resource according to a TCI state of a CORESET when no BFD RS resource used for BFD RS measurement is configured, allowing the user-side device to perform beam failure detection and beam failure recovery. In this embodiment, the RS set includes at least one RS index and a QCL type corresponding to the RS index, see [0039]-[0047]. In a specific implementation, the specified QCL type includes: a type D, that is, type D, and from Table 1 and Table 2, the CSI-RS resource index 2 is determined as the BFD RS resource index, and then the BFD RS resource is determined based on the BFD RS resource index, see [0049]-[0050].  In one embodiment, the TCI state of the CORESET includes: a TCI state of a CORESET of a current BWP of a current cell. Specifically, the network-side device uses RRC signaling to configure and indicate a TCI state of a CORESET for each CORESET of the current BWP of the current cell where the UE is located. The TCI state indicator of the CORESET is used to listen to a QCL parameter of a PDCCH on the CORESET, and all PDCCHs transmitted on the CORESET have the same TCI state, see [0056]-[0057]. FIG.2 Step 206: Detect, based on the BFD RS resource and the QCL parameter of the BFD RS resource, whether any beam failure event has occurred on a current BWP of a current cell, see [0066]. Step 210: Send a beam failure recovery request to a network-side device based on a found candidate beam, so as to perform beam failure recovery., see [0070]. This technique is used to determine which CORESETs of the plurality of CORESETs have distinct quasi-co location (QCL) properties, and wherein the one or more reference signals are monitored for the CORESETs having distinct QCL properties, the BFRQ indicating that the beam failure has occurred for the plurality of CCs in response to the detection of the beam failure for the CORESETs having the distinct QCL properties.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Yang in order to make a more effective method by reducing latency required for the user-side device to resume data transmission and improving data transmission performance of a communications system, see (Yang, [0006].).
Regarding claim 23, Zhou, Zhang and Zhang2 teach all the claim limitations of claim 22 above; and Zhou further teaches wherein the QCL properties comprise spatial QCL properties (A wireless device may be configured to use the same OFDM symbols for the downlink CSI-RS 522 and the Control Resource Set (CORESET), for example, if the downlink CSI-RS 522 and the CORESET are spatially quasi co-located and resource elements associated with the downlink CSI-RS 522 are the outside of PRBs configured for the CORESET. A wireless device may be configured to use the same OFDM symbols for downlink CSI-RS 522 and SS/PBCH blocks, for example, if the downlink CSI-RS 522 and SS/PBCH blocks are spatially quasi co-located and resource elements associated with the downlink CSI-RS 522 are outside of the PRBs configured for the SS/PBCH blocks, see [0268]. A base station may indicate spatial QCL parameters between DL RS antenna port(s) and DM-RS antenna port(s) of a DL data channel, for example, for reception of a unicast DL data channel, see [0285].).
`Regarding claim 25, Zhou, Zhang and Zhang2 teach all the claim limitations of claim 24 above; and Zhou further teaches  wherein a plurality of control resource sets (CORESETs) are configured for the configured CCs for the UE, the memory further comprising instructions executable by the one or more processors to cause the apparatus to (FIG. 61, the computing device 6100 may also include a security processor (not shown), which may execute instructions of one or more computer programs to monitor the processes executing on the processor 6101 and any process that requests access to any hardware and/or software components of the computing device 6100 (e.g., ROM 6102, RAM 6103, the removable media 6104, the hard drive 6105, the device controller 6107, a network interface 6109, a GPS 6111, a Bluetooth interface 6112, a WiFi interface 6113, etc.), see [0721]. The wireless device is configured with control resource sets (e.g., CORESETs) for every type of common search space and/or for wireless device-specific search space, for example, for a DL BWP in a set of DL BWPs on a primary cell, see [0392].  The wireless device 5202 may start monitoring for a BFR response of a base station based on sending the at least one preamble in the first slot, for example, in a second slot. Monitoring for the BFR response may comprise monitoring at least one second PDCCH, for example, in one or more CORESETs associated with the first BWP, see [0645]. The wireless device 5302 may monitor at least one PDCCH of the first BWP. At least one first RS (e.g., a DM-RS) of the at least one PDCCH may be associated with the one or more first RSs (e.g., QCL-ed), see [0660]. The missing/crossed out limitations will be discussed in view of Yang.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) determine which CORESETs of the plurality of CORESETs have distinct QCL properties, and wherein the BFRQ indicates that the beam failure has occurred for all the configured CCs for the UE if the beam failure is detected for the CORESETs having distinct QCL properties. However, in an analogous art, Yang discloses the missing/crossed limitations comprising: (1) determine which CORESETs of the plurality of CORESETs have distinct QCL properties, and wherein the BFRQ indicates that the beam failure has occurred for all the configured CCs for the UE if the beam failure is detected for the CORESETs having distinct QCL properties (FIG. 1 is a schematic flowchart of a method for determining a Beam Failure Detection Reference Signal (BFD RS) resource. In this embodiment of this disclosure, the user-side device may determine a BFD RS resource according to a TCI state of a CORESET when no BFD RS resource used for BFD RS measurement is configured, allowing the user-side device to perform beam failure detection and beam failure recovery. In this embodiment, the RS set includes at least one RS index and a QCL type corresponding to the RS index, see [0039]-[0047]. In a specific implementation, the specified QCL type includes: a type D, that is, type D, and from Table 1 and Table 2, the CSI-RS resource index 2 is determined as the BFD RS resource index, and then the BFD RS resource is determined based on the BFD RS resource index, see [0049]-[0050].  In one embodiment, the TCI state of the CORESET includes: a TCI state of a CORESET of a current BWP of a current cell. Specifically, the network-side device uses RRC signaling to configure and indicate a TCI state of a CORESET for each CORESET of the current BWP of the current cell where the UE is located. The TCI state indicator of the CORESET is used to listen to a QCL parameter of a PDCCH on the CORESET, and all PDCCHs transmitted on the CORESET have the same TCI state, see [0056]-[0057]. FIG.2 Step 206: Detect, based on the BFD RS resource and the QCL parameter of the BFD RS resource, whether any beam failure event has occurred on a current BWP of a current cell, see [0066]. Step 210: Send a beam failure recovery request to a network-side device based on a found candidate beam, so as to perform beam failure recovery., see [0070]. This technique is used to determine which CORESETs of the plurality of CORESETs have distinct quasi-co location (QCL) properties, and wherein the one or more reference signals are monitored for the CORESETs having distinct QCL properties, the BFRQ indicating that the beam failure has occurred for the plurality of CCs in response to the detection of the beam failure for the CORESETs having the distinct QCL properties.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Yang in order to make a more effective method by reducing latency required for the user-side device to resume data transmission and improving data transmission performance of a communications system, see (Yang, [0006].).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411                                                                                                                                                                                                        



/GARY MUI/Primary Examiner, Art Unit 2464